PER CURIAM:
Petitioner, Ms. Kittrell, seeks review of a decision of the Department of Employment Services (DOES) dismissing as untimely her inter-agency appeal. We find persuasive Ms. Kittrell’s contention that she received inadequate notice of the time in which she could file that appeal and, accordingly, reverse and remand.
I
Ms. Kittrell was employed as a cashier for Parking Management, Inc. until, following a period of absenteeism, she was told by her employer on May 26, 1984, not to return to work.
Thereafter, Ms. Kittrell filed a claim with DOES for unemployment benefits. In a determination issued on July 30, 1984, a claims examiner concluded that Ms. Kittrell was ineligible for unemployment benefits because she had left her job without “good cause connected with the work.” See D.C. Code § 46-111(a) (1981); 18 DCRR § 4612.-6(e) (1983). A copy of this decision was mailed to petitioner and included the notice that “[a]ny appeal must be filed in writing within ten (10) days from the date shown [on the letter].”
Petitioner filed her appeal from the claims examiner’s decision on August 10, 1984. Following a hearing, a DOES appeals examiner dismissed the appeal on the grounds that it was not filed within the “mandatory ten day appeal period” set out in the pertinent regulations.
Thereafter, Ms. Kittrell sought review within the agency of the appeals examiner’s decision. She alleged that in computing the time for filing her first appeal, she didn’t “understand[ ] that Saturday and Sunday [were] counted for the ten day period,” and accordingly, filed her appeal one day late. The Office of Appeals and Review, however, rejected this argument, and affirmed the appeals examiner’s decision. Ms. Kittrell then filed the instant appeal in this court.
II
In a recent opinion, this court, faced with a similar challenge, reversed and remanded for further proceedings, a DOES decision dismissing an appeal as untimely filed. Ploufe v. District of Columbia Depar*1179tment of Employment Services, 497 A.2d 464 (D.C.1985). In Ploufe, the petitioner had received a notice which was identical in all significant respects to the notice received by Ms. Kittrell in the instant case. Because the notice failed to state whether the "10 days” designated were computed as calendar days or as business days, the court held that the notice was ambiguous and that “[t]he ambiguity of the notice to [the] petitioner rendered it inadequate as a matter of law.” Id., at 466; see also Selk v. District of Columbia Department of Employment Services, 497 A.2d 1056, 1058 (D.C.1985).
We find the circumstances of Ms. Kitt-rell’s case indistinguishable in any material way from those presented in Ploufe. Accordingly, we reverse and remand for a new hearing on the merits before the appeals examiner.

So ordered.